Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are:
“a deformation mechanism configured to deform a pattern region of the mold by applying a force to a side surface of the mold held by the mold holder” in claim 1.
“a setting load, based on a response property of the mold when the force is applied to the mold by the deformation mechanism, is applied to the mold by the deformation mechanism” in claim 1.
“a driving operation of the deformation mechanism to reduce the overlay error between the shot region and the pattern region” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1 recites, “a mold holder configured to hold the mold” which includes the generic placeholder of “mold holder” followed by the functional limitation “configured to hold the mold” and needs to be interpreted under the requirements of 35 U.S.C 112(f). A corresponding structure to the mold holder is disclosed in the applicant’s specifications as a mold chuck [Specification 0022].
Claim 1 recites, “a deformation mechanism configured to deform a pattern region of the mold by applying a force to a side surface of the mold held by the mold holder” which includes the generic placeholder of “a deformation mechanism” followed by the functional limitation “configured to deform a pattern region of the mold by applying a force to a side surface of the mold held by the mold holder” and needs to be interpreted under the requirements of 35 U.S.C 112(f). A corresponding structure to the deformation mechanism is disclosed in the applicant’s specifications as a magnification component, distortion component, plurality of units 20, each with a contact portion 21. Said contact portion 21 contacts corresponding a side surface MS and an actuator 22 for driving the contact portion. Said actuator is a piezoelectric element [Specification 30].
Claim 1 recites, “a setting load, based on a response property of the mold when the force is applied to the mold by the deformation mechanism, is applied to the mold by the deformation mechanism” which includes the generic placeholder of “deformation mechanism” followed by the functional limitation “a setting load is applied to the mold by the” and needs to be interpreted under the requirements of 35 U.S.C 112(f). A corresponding structure to the deformation mechanism is disclosed in the applicant’s specifications as a magnification component, distortion component, plurality of units 20, each with a contact portion 21. Said contact portion 21 contacts corresponding a side surface MS and an actuator 22 for driving the contact portion. Said actuator is a piezoelectric element [Specification 30].
Claim 7 recites, “a driving operation of the deformation mechanism to reduce the overlay error between the shot region and the pattern region” which includes the generic placeholder of “the deformation mechanism” followed by the functional limitation “a driving operation of …   …to reduce the overlay error between the shot region and the pattern region” and needs to be interpreted under the requirements of 35 U.S.C 112(f). A corresponding structure to the deformation mechanism is disclosed in the applicant’s specifications as a magnification component, distortion component, plurality of units 20, each with a contact portion 21. Said contact portion 21 contacts corresponding a side surface MS and an actuator 22 for driving the contact portion. Said actuator is a piezoelectric element [Specification 30].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 4, 6, and 7, recite “overlay error” which is not clearly defined in the claims nor the specification, and is thus indefinite as one of ordinary skill cannot ascertain the scope of “overlay error”. 
Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “…from respective response properties obtained in advance from a plurality of molds.” wherein the scope of “in advance” is not clear from the claim. More specifically the span of time that need to take place to be “in advance” is unclear and is thus indefinite as one of ordinary skill cannot ascertain the scope of “in advance”. 
Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “…from a result of deforming the pattern region by the deformation mechanism” wherein the scope of “a result” is not clear from the claim. More specifically “a result” does not define any particular data/parameters which pertain to deforming the pattern region. Therefore, indefinite as one of ordinary skill cannot ascertain the scope of “a result”.
Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites “a high-order component overlay error” wherein the term “high-order” is not clear from the claim. The specification fails to provide any standard for ascertaining such term and one of ordinary skill in the art cannot ascertain the scope of such terminology. Therefore, indefinite as one of ordinary skill cannot ascertain the scope of “high-order”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2 recites “wherein the response property is a property that indicates a relationship between a deformation amount of the mold and a driving force of the deformation mechanism in a state in which the mold and the imprint material are in contact with each other.”. More specifically the response property does not add a structural limitation to the claim, and further, the claim fails to further limit the claimed subject matter that it is dependent to, as it is interpreted as intended use. The response property is not a structure in the deformation mechanism, it is an intended use of the deformation mechanism. Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530. 
Claim 3 recites “wherein the response property corresponding to the mold held by the mold holder is obtained from respective response properties obtained in advance from a plurality of molds.”. More specifically the response property does not add a structural limitation to the claim, and further, the claim fails to further limit the claimed subject matter that it is dependent to, as it is interpreted as intended use. The response property is not a structure in the deformation mechanism, it is an intended use of the deformation mechanism, and therefore any further limitations on the response property are also intended use. Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.
Claim 4 recites “wherein the response property corresponding to the mold held by the mold holder is obtained from a result of deforming the pattern region by the deformation mechanism so as to reduce an overlay error between the shot region and the pattern region in the imprint process on a first shot region.”. More specifically the response property does not add a structural limitation to the claim, and further, the claim fails to further limit the claimed subject matter that it is dependent to, as it  is interpreted as intended use. The response property is not a structure in the deformation mechanism, it is an intended use of the deformation mechanism, and therefore any further limitations on the response property are also intended use. Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.
Claim 5 recites “wherein a value of the setting load is determined based on a ratio of the response property of the mold held by the mold holder to a response property of a mold which serves as a reference.”. More specifically the “value of the setting load” does not add a structural limitation to the claim, and further, the claim fails to further limit the claimed subject matter that it is dependent to, as it is interpreted as intended use. The “value of the setting load” is not a structure in the deformation mechanism, it is an intended use of the deformation mechanism. Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.
Claim 6 recites “a value of the setting load is determined so that a driving direction will be constant when the deformation mechanism is to be driven to further reduce the overlay error between the shot region and the pattern.”. More specifically the “value of the setting load” does not add a structural limitation to the claim, and further, the claim fails to further limit the claimed subject matter that it is dependent to, as it is interpreted as intended use. The “value of the setting load” is not a structure in the deformation mechanism, it is an intended use of the deformation mechanism, and therefore any further limitations on the “value of the setting load” are also intended use. Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.
Therefore, all of the above recitations for claims 2-6 are portions of their respective claim which are more directed to limitations which pertain to a method (or process) of operating an apparatus in the instant application rather than being directed toward a structural limitation of said apparatus in the instant application; Thus, said portions of the claim add little or no patentable weight. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kusaka (US 20190212645 A1).
Regarding Claim 1, Kusaka explicitly discloses an imprint apparatus (Imprint apparatus 100 see Fig. 1, is analogous to the imprint apparatus of the instant application. 100 is configured to form a pattern from a cured product of an imprint material IM on the shot region substrate when the substrate S and mold M are in contact; see [0023]) that performs an imprint process of forming a pattern (pattern on pattern region P; see [0023]) on a shot region (shot region on substrate S; see [0023], Fig. 1) of a substrate (S; see [0023] Fig. 1) by curing an imprint material (IM; see [0023] and Fig. 1) in a state in which the imprint material (IM) on the shot region of the substrate (S) and a mold (M) are in contact with each other, comprising: a mold holder (mold chuck MC; see Fig. 1) configured to hold the mold (M); and a deformation mechanism (deformation mechanism MAG is analogous to the deformation mechanism of the instant application, see Fig 1; MAG is configured to deform the pattern region P of the mold M by applying a force to the four side surfaces of the mold M, held by the mold chuck MC; see [0028] and Fig. 1) configured to deform a pattern region (P) of the mold (M) by applying a force (MAG is capable of applying a force; see [0028] and [0036]) to a side surface of the mold (M) held by the mold holder (MC), 
wherein a setting load (a target deformation amount for each of a plurality of shot regions before execution of imprint processing, see [0046]. Said target deformation amount is applied by the MAG and is thus analogous to the setting load, see [0037]), based on a response property (said target deformation amount for each of a plurality of shot regions is determined based on shape information of the shot regions acquired in advance before execution of the imprint processing, see [0046]. It is further depicted in Fig. 6 that said target deformation, which takes place before the first processing, is equivalent to a second deformation amount. Said second deformation amount can be determined based on processing result from the past from a lot of the same type of mold and substrate, see [0047]. The shape information and processing results from the past, are analogous to the response property) of the mold (M) when the force (force applied by MAG) is applied to the mold (M) by the deformation mechanism (MAG), is applied to the mold (M) by the deformation mechanism (MAG) before the mold (M) and the imprint material (IM) are brought into contact with each other, and the pattern region (P) of the mold (M) is deformed by the deformation mechanism (MAG), after the mold (M) and the imprint material (IM) have been brought into contact with each other (during a second processing, the mold M and imprint material are in contact, and the mold is deformed such that overlay error between the shot region and pattern region P is can be reduced, see [0048] and Fig. 6), so as to reduce an overlay error (overlay error) between the shot region (shot region on substrate S) and the pattern region (P).
Kusaka teaches all of the structural limitations of claim 1 in the instant application, however portion of the claim, specifically “based on a response property of the mold when the force is applied to the mold by the deformation mechanism” is more directed to limitations which pertain to a method (or process) of operating an apparatus in the instant application rather than being directed toward further structural limitation of said apparatus in the instant application; Thus, said portion of the claim add little or no patentable weight. 
However, in the above rejection, Kusaka does fully address said portion of the claim, wherein analogous to the setting load of the instant application, Kusaka discloses the target deformation amount, wherein said target deformation amount is based off shape information and processing results from the past, which are analogous to the response property; see [0037], [0046], and [0047]. 
Furthermore, the above rejection is fully addressing said portion of the claim, to the extent in which it is directed toward the structural limitations of apparatus in the instant application; The following relevant case law is directed toward intended use: see MPEP 2114 which recites "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 3, Kusaka explicitly discloses the apparatus (100, Fig 1) according to claim 1, wherein the response property (shape information and processing results from the past; see [0046-0047] and Fig. 6) corresponding to the mold (M; see Fig. 1)  held by the mold holder (MC; see Fig. 1)  is obtained from respective response properties (processing results from the past are from a lot of molds; see [0047]) obtained in advance from a plurality of molds (a lot of molds).
Kusaka teaches all of the structural limitations of claim 3 in the instant application, however portion of the claim, specifically “wherein the response property corresponding to the mold held by the mold holder is obtained from respective response properties obtained in advance from a plurality of molds.” is more directed to limitations which pertain to a method (or process) of operating an apparatus in the instant application rather than being directed toward further structural limitation of said apparatus in the instant application; Thus, said portion of the claim add little or no patentable weight.
 However, in the above rejection, Kusaka does fully address said portion of the claim, wherein analogous to the “response property corresponding to the mold held by the mold holder is obtained from respective response properties obtained in advance from a plurality of molds”, Kusaka discloses shape information and processing results from the past which is analogous to the response property of the instant application; see [0046-0047] and Fig. 6. Furthermore, said processing results from the past are from a lot of molds which reads on the response property being obtained in advance from a plurality of molds, as stated in claim 3 of the instant application.
Furthermore, the above rejection is fully addressing said portion of the claim, to the extent in which it is directed toward the structural limitations of apparatus in the instant application; The following relevant case law is directed toward intended use: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka (US 20190212645 A1)
Regarding claim 2, Kusaka explicitly discloses the apparatus (100, Fig 1) according to claim 1, wherein the response property (shape information and processing results from the past; see [0046-0047] and Fig. 6) is a property that indicates a relationship between a deformation amount (second deformation amount is analogous to the target deformation amount; see Fig. 6) of the mold (M; see Fig. 1) and a driving force of the deformation mechanism (MAG; see Fig. 1) in a state in which the mold (M) and the imprint material (IM; see Fig. 1) are in contact with each other.
Kusaka teaches all of the structural limitations of claim 2 in the instant application, however portion of the claim, specifically “wherein the response property is a property that indicates a relationship between a deformation amount of the mold and a driving force of the deformation mechanism in a state in which the mold and the imprint material are in contact with each other.” is more directed to limitations which pertain to a method (or process) of operating an apparatus in the instant application rather than being directed toward further structural limitation of said apparatus in the instant application; Thus, said portion of the claim add little or no patentable weight. 
However, it would have been obvious for a person of ordinary skill in the art, hereinafter “POSITA”, prior to the time of the Applicant’s invention to utilize the disclosed deformation mechanism, as taught by Kusaka, such that the deformation mechanism would be capable of applying a response property that  “is a property that indicates a relationship between a deformation amount of the mold and a driving force of the deformation mechanism in a state in which the mold and the imprint material are in contact with each other.” in order to improve the workability of the apparatus by utilizing a response property that relates deformation amount of the mold and drive force of the deformation mechanism would allow for more precise deformation of the mold. 
The above rejection is fully addressing said portion of the claim, to the extent in which it is directed toward the structural limitations of apparatus in the instant application; The following relevant case law is directed toward intended use: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 4, Kusaka explicitly discloses the apparatus (100, Fig 1) according to claim 1, wherein the response property (shape information and processing results from the past; see [0046-0047] and Fig. 6) corresponding to the mold (M; see Fig. 1) held by the mold holder (MC; see Fig. 1) is obtained from a result of deforming the pattern region (P; see Fig. 1) by the deformation mechanism (MAG; see Fig. 1) so as to reduce an overlay error (overlay error; see [0048]) between the shot region (shot region on the substrate S; see Fig. 2) and the pattern region (P) in the imprint process on a first shot region (ith shot region on the substrate S; see Fig. 6).
Kusaka teaches all of the structural limitations of claim 4 in the instant application, however portion of the claim, specifically “wherein the response property corresponding to the mold held by the mold holder is obtained from a result of deforming the pattern region by the deformation mechanism so as to reduce an overlay error between the shot region and the pattern region in the imprint process on a first shot region.” is more directed to limitations which pertain to a method (or process) of operating an apparatus in the instant application rather than being directed toward further structural limitation of said apparatus in the instant application; Thus, said portion of the claim add little or no patentable weight. 
However,  it would have been obvious for a POSITA prior to the time of the Applicant’s invention to utilize the disclosed deformation mechanism, as taught by Kusaka, such that the deformation mechanism would be capable of applying a response property that is “corresponding to the mold held by the mold holder is obtained from a result of deforming the pattern region by the deformation mechanism so as to reduce an overlay error between the shot region and the pattern region in the imprint process on a first shot region.” in order to improve the workability of the apparatus by utilizing a response property that is obtained from a result of deforming a pattern region by a deformation mechanism, as this will allow for more precise deformation of the mold and reduce overlay error between the shot region and the pattern region.
The above rejection is fully addressing said portion of the claim, to the extent in which it is directed toward the structural limitations of apparatus in the instant application; The following relevant case law is directed toward intended use: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 5, Kusaka explicitly discloses the apparatus (100, Fig 1) according to claim 1, wherein a value of the setting load (target deformation amount; see [0037]) is determined based on a ratio of the response property of the mold (M; see Fig. 1) held by the mold holder (MC; see Fig. 1) to a response property of a mold (M) which serves as a reference.
Kusaka teaches all of the structural limitations of claim 5 in the instant application, however portion of the claim, specifically “wherein a value of the setting load is determined based on a ratio of the response property of the mold held by the mold holder to a response property of a mold which serves as a reference.” is more directed to limitations which pertain to a method (or process) of operating an apparatus in the instant application rather than being directed toward further structural limitation of said apparatus in the instant application; Thus, said portion of the claim add little or no patentable weight.
 However,  it would have been obvious for a POSITA prior to the time of the Applicant’s invention to utilize the disclosed deformation mechanism, as taught by Kusaka, such that the deformation mechanism would be capable of applying “a value of the setting load is determined based on a ratio of the response property of the mold held by the mold holder to a response property of a mold which serves as a reference” in order to improve the workability of the apparatus by utilizing a value determined from a response property, as it would lead to would allow for more precision during the deformation of the mold.
The above rejection is fully addressing said portion of the claim, to the extent in which it is directed toward the structural limitations of apparatus in the instant application; The following relevant case law is directed toward intended use: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 6, Kusaka explicitly discloses the apparatus (100, see Fig 1) according to claim 5, wherein a value of the setting load (target deformation amount; see [0037]) is determined so that a driving direction will be constant when the deformation mechanism (MAG, see Fig 1)  is to be driven to further reduce the overlay error (overlay error; see [0048]) between the shot region (shot region on substrate S; Fig. 1) and the pattern (P , Fig 1).
Kusaka teaches all of the structural limitations of claim 6 in the instant application, however portion of the claim, specifically “wherein a value of the setting load is determined so that a driving direction will be constant when the deformation mechanism is to be driven to further reduce the overlay error between the shot region and the pattern.” is more directed to limitations which pertain to a method (or process) of operating an apparatus in the instant application rather than being directed toward further structural limitation of said apparatus in the instant application; Thus, said portion of the claim add little or no patentable weight.
 However,  it would have been obvious for a POSITA prior to the time of the Applicant’s invention to utilize the disclosed deformation mechanism, as taught by Kusaka, such that the deformation mechanism would be capable applying a value of a setting load that “is determined so that a driving direction will be constant when the deformation mechanism is to be driven to further reduce the overlay error between the shot region and the pattern” in order to improve the workability of the apparatus by utilizing the value to reduce overlay error, as variation in the driving direction could lead to less precision.  
The above rejection is fully addressing said portion of the claim, to the extent in which it is directed toward the structural limitations of apparatus in the instant application; The following relevant case law is directed toward intended use: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 7, Kusaka explicitly discloses the apparatus according to claim 1, wherein a driving operation (The first and second processing are analogous to the driving operation, as they reduce the overlay error between the shot region and pattern region P, see [0048] and Fig. 6) of the deformation mechanism (said first and second processes are performed in part by an actuator 22 which is a component of the MAG, see [0046] and Fig. 2.) to reduce the overlay error (overlay error; see [0048])  between the shot region (shot region on substrate S) and the pattern region (P) includes a first driving operation (first processing is comprises of a first deformation amount given to a pattern region P and is depicted linearly in Fig. 6. It is performed in preparation to reduce overlay error. The first process is analogous to the first driving operation of the instant application, see [0048] ), which is performed to reduce a linear component (see Fig. 6 wherein the deformation is linear during the first processing) overlay error (overlay error), and a second driving operation (The second processing comprises of a second deformation amount smaller and more accurate than the first deformation amount and reduces overlay error. Said second deformation is analogous to the second driving operation, see [0048]), which is performed to reduce a high-order component (The deformation of pattern region P being a more accurate amount with respect to a target deformation amount) overlay error (overlay error) by using a remaining stroke after the first driving operation (Fig. 6 depicts the first deformation amount being a starting point for the second deformation amount. This would be analogous to the remaining stroke).
Kusaka teaches all of the structural limitations of claim 7 in the instant application, however portions of the claim, specifically “which is performed to reduce a linear component overlay error”  and “which is performed to reduce a high-order component overlay error by using a remaining stroke after the first driving operation.” are more directed to limitations which pertain to a method (or process) of operating an apparatus in the instant application rather than being directed toward further structural limitation of said apparatus in the instant application; Thus, said portions of the claim add little or no patentable weight. 
However,  it would have been obvious for a POSITA prior to the time of the Applicant’s invention to utilize the disclosed deformation mechanism, as taught by Kusaka, such that the deformation mechanism would be capable applying a first and second drive operation which “is performed to reduce a linear component overlay error” and “is performed to reduce a high-order component overlay error by using a remaining stroke after the first driving operation” respectively in order to improve the workability of the apparatus as doing so would reduce the overlay error.
The above rejection is fully addressing said portions of the claim, to the extent in which they are directed toward the structural limitations of apparatus in the instant application; The following relevant case law is directed toward intended use: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W HATCH/               Examiner, Art Unit 1754                                                                                                                                                                                         
/SEYED MASOUD MALEKZADEH/               Primary Examiner, Art Unit 1754